Citation Nr: 1704627	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2008, the Board issued a decision and, in relevant part, denied the issue on appeal.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court issued an order granting a Joint Motion for Remand.  The order served to partially vacate and remand the March 2008 decision, specifically the issues of entitlement to service connection for a chronic left shoulder disability and a chronic left upper extremity disability to include a left wrist disability.  Service connection for left wrist strain was granted in a September 2010 rating decision, and will not be discussed further as it is not on appeal.  In September 2009, the Board remanded the issue of entitlement to service connection for a chronic left shoulder disability for further development and again denied the issue in December 2010.  The Veteran appealed the Board's December 2010 decision to the Court, which issued an order granting a Joint Motion for Remand in August 2011.  The order vacated and remanded the Board's December 2010 decision.  The Board remanded the issue for further development in April 2012, June 2012, and February 2016. 

The issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee and left knee has been raised by the record in an April 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).  Similarly, as noted in the February 2016 remand, in the December 2010 decision, the Board referred an additional claim of entitlement to service connection for a cervical spine disability, with specific reference to a July 2010 statement from the Veteran's representative and VA treatment records dated in March 2004 and December 2006.  As this claim has still not been considered by the AOJ in the first instance, entitlement to service connection for a cervical spine disability is again referred to the AOJ for appropriate action.



FINDING OF FACT

The evidence is in equipoise as to whether a current left shoulder disability, variously diagnosed as degenerative changes of the humerus at the rotator cuff insertion, impingement syndrome, and bursitis, is related to active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left shoulder disability, variously diagnosed as degenerative changes of the humerus at the rotator cuff insertion, impingement syndrome, and bursitis, are met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).

The Veteran contends that his current left shoulder disability had its onset during active service.  He stated that he began to experience left shoulder pain in 1995, which was reportedly documented in his service medical treatment records as left neck pain.  

First, the evidence reflects diagnoses of impingement syndrome, bursitis, and degenerative changes of the humerus at the rotator cuff insertion.  As a result, the Board finds that the Veteran has a current left shoulder disability.  

Concerning an in-service injury, event, or disease, the Veteran's service medical treatment records are absent for any notation related to a left shoulder problem.  The service medical treatment records show that he was treated in November 1995 for left side pain and neck stiffness.  He was diagnosed with "cervical strain."  At the time of his separation examination of January 2000, the Veteran's left upper extremity was evaluated as normal.  The accompanying report of medical history shows that that Veteran denied any trick or painful elbow or shoulder.  

However, despite the absence of any objective evidence of a left shoulder problem during active service, in August 2000, only four months after his separation from active service, the Veteran's VA medical treatment records indicate that he began receiving treatment for left shoulder pain.  An X-ray was completed at that time and found "[n]o significant abnormality."  In April 2001, the diagnosis was indicated as an unspecified disorder of the bursae and tendons in the shoulder region.  In 2001, the Veteran also repeatedly asserted that he had a six year history of left shoulder pain.  In May 2002, the Veteran was recorded as presenting with inflammation of his left rotator cuff.  Throughout the appeal from the time of his August 2000 treatment for left shoulder pain, the Veteran's medical treatment records show that he has a consistent history of, and treatment for, left shoulder pain. 

The Veteran was provided with a VA medical examination in April 2010.  The examiner concluded that the Veteran was experiencing "vague pain around the [left] shoulder," and "symptoms of pain going down the arm to the wrist."  The examiner noted that the X-ray of the left shoulder revealed no abnormality.  

The Veteran was provided a VA medical examination in March 2014.  Concerning medical history, the Veteran stated that when on active duty, he woke up not feeling well, started vomiting, went to sick call, and ever since had shoulder pain.  This occurred in 1995.  The examination report referred to x-rays completed in February 2014, which indicated mild degenerative change of the greater tuberosity of the humerus at the expected location of the rotator cuff insertion and downsloping acromion, which is nonspecific although can be associated with a rotator cuff impingement syndrome.  The Board notes that the humerus is a long bone in the arm or forelimb that runs from the shoulder to the elbow and the rotator cuff is a group of tendons and muscles in the shoulder, connecting the humerus to the shoulder blade.  In addition, a March 2014 magnetic resonance imaging (MRI) shows findings of a high-grade partial undersurface tear of the distal supraspinatus tendon with a few residual superficial fibers with associated supraspinatus tendinosis and minimal subacromial/subdeltoid bursitis.  The examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  In pertinent part, the examiner's rationale noted that the Veteran claimed that his shoulder impingement occurred in service.  The examiner stated that there were no complaints of shoulder pain during service and the Veteran did not report a painful or trick shoulder or elbow on separation from active service.  However, the VA examiner did not appear to discuss or consider the Veteran's reports of chronic pain since service, to include the complaints recorded shortly after separation from active service.  Therefore, the opinion is entitled to little probative value.  

In addition, a VA addendum opinion was provided in April 2016.  The VA examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that the service records did not demonstrate a chronic ongoing treatment or condition for left shoulder/bursitis/impingement.  The separation report was normal.  The examiner noted that the Veteran's lay statement was considered, but that "pain is a distinct and separate diagnosis" from bursitis or impingement and there was no documentation in service records of a chronic ongoing treatment or condition for left shoulder.  The Board finds that the April 2016 VA examiner's opinion is entitled to little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The VA examiner appears to indicate that a report of pain in the left shoulder is a diagnosis.  The Court has held that "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the examiner does not explain whether the Veteran's symptoms of pain, reported shortly after separation from service, are related to his later diagnoses of impingement syndrome and/or bursitis.  In addition, there was no discussion of the degenerative changes found on X-ray.  

In consideration of all of the evidence in this case, the Board finds that the evidence is in equipoise as to whether the Veteran's left shoulder disability is related to active service.  While the evidence does not reflect complaints of left shoulder pain during active service or on the separation report of medical examination and report of medical history, the Veteran sought VA medical treatment for his left shoulder mere months after his separation from active service.  See August 2000 VA medical treatment record.  Further, in 2001, prior to any claim for VA compensation, he repeatedly stated to VA providers that he had a 6 year history of left shoulder pain, dating back to active service.  The Veteran has therefore provided competent and credible statements regarding the onset and persistent nature of his left shoulder pain.  The current medical evidence also shows that the Veteran is diagnosed with degenerative changes of the humerus at the rotator cuff insertion, which is considered a chronic condition (arthritis) under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence of record including the Veteran's complaint of left shoulder pain shortly after separation from active service, the Veteran's competent and credible report of shoulder pain since service and the diagnosis of a chronic condition, arthritis, leads the Board to conclude that the evidence is in equipoise as to whether the Veteran's left shoulder disability is related to active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for left shoulder disability, diagnosed as bursitis, impingement syndrome, and degenerative changes of the humerus at rotator cuff insertion, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder disability, diagnosed as bursitis, impingement syndrome, and degenerative changes of the humerus at rotator cuff insertion, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


